DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4, 8, and 10-13 are allowed.
With respect to claim 1, claim 1 is allowed since Yamagashi does not teach “a sensor that acquires a first current input to the motor, and at least one of a load torque of the motor or a second current actually flowing in the motor” and “wherein the processor acquires from the sensor, as the operational information, the first current input to the motor, and the at least one of the load torque of the motor or the second current actually flowing in the motor, and the processor generates the opposite phase signal based on the acquired first current and the acquired at least one of the load torque or the second current, to cancel the wind noise generated by wind that is produced by the rotation of the rotor.” Claim 12 is allowed for similar reasons as claim 1. Claims 2, 4, 8, and 10-11 are allowed for their dependencies on claim 1. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.